                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RICHARD MCGINNIS, individually and on                )
behalf of all others similarly situated,             )
                                                     )
             Plaintiff,                              )      No. 19 C 00845
                                                     )
      v.                                             )
                                                     )      Judge Edmond E. Chang
UNITED STATES COLD STORAGE, INC.,                    )
                                                     )
             Defendant.                              )

                          MEMORANDUM OPINION AND ORDER

      Back in 2017, Richard McGinnis filed a class-action complaint in this Court

against his employer, United States Cold Storage, Inc., under the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1, et seq. See Case No. 17 C 00854, R. 1. Early

on in that case, this Court directed the parties to file position papers on whether

McGinnis had Article III standing to bring the case. U.S. Cold Storage filed a position

paper contending that McGinnis had not sufficiently alleged a concrete harm;

meanwhile, McGinnis (unsurprisingly, at least at that time) took the opposite

position. This Court agreed with U.S. Cold Storage and dismissed that case for lack

of subject matter jurisdiction. R. 4, Notice of Removal ¶ 3; McGinnis v. United States

Cold Storage, Inc., 382 F. Supp. 3d 813, 820 (N.D. Ill. 2019).

      The next day, McGinnis filed a new complaint, this time in Will County Circuit

Court. Notice of Removal, Exh. B, Will County Compl. McGinnis’s claims again arise

out of U.S. Cold Storage’s requirement that employees scan their fingerprints or
handprints1 in U.S. Cold Storage’s time-tracking system. Id. His allegations are

virtually the same as the ones in the prior federal complaint, with one exception:

McGinnis now also alleges that U.S. Cold Storage disclosed McGinnis’ fingerprints to

a non-party payroll vendor without his consent. Id. ¶ 21; see also Notice of Removal,

¶ 3. U.S. Cold Storage then filed a notice of removal, bringing the Will County

complaint back to this Court on the basis of diversity jurisdiction, 28 U.S.C. § 1332.

Notice of Removal ¶ 11.2

       So now the parties are back in this Court, and the standing issue that was once

put in a deep freeze has been revived in light of the payroll-vendor disclosure

allegation. This time around, the parties have switched places on the standing issue.

U.S. Cold Storage now argues that the Article III standing is satisfied because the

alleged disclosure is a sufficiently concrete harm. Notice of Removal ¶¶ 3-4. And

McGinnis contends that there is no concrete harm under Article III. R. 27-1, Pl.’s

Resp. Br.3 For the reasons stated below, the case is dismissed for lack of Article III

standing, and remanded back to Will County Circuit Court.



       1For   brevity’s sake, the Opinion will refer just to the collection of fingerprints,
although that is meant to include handprints as well as fingerprints.
        2McGinnis contends that diversity jurisdiction is not met here because his damages

cannot reach the amount-in-controversy requirement. See R.27-1, Pl.’s Resp. Br. at 8.
Whether diversity jurisdiction applies is certainly a close call, but the Court need not decide
this issue because, as detailed below, McGinnis’s claims do not belong in this Court for lack
of Article III standing.
        3McGinnis previously filed a motion to remand this case back to Will County. R. 13.

The Court terminated that motion pending U.S. Cold Storage’s responsive pleading. R. 18.
U.S. Cold Storage then filed a Rule 12(b)(6) motion to dismiss on the merits. R. 21, Mot.
Dismiss. In response, McGinnis renewed his motion to remand. See R. 27-1. McGinnis also
requested that the Court vacate the briefing schedule set for U.S. Cold Storage’s motion to
dismiss, and grant him jurisdictional discovery. Id. The Court denied without prejudice
McGinnis’ request for discovery and paused the briefing on U.S. Cold Storage’s Rule 12(b)(6)
                                              2
                                      I. Background

                                 B. Factual Background

       For purposes of evaluating the dismissal motion, the Court must accept as true

the allegations in the Complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007), although

if a factual dispute arises over subject matter jurisdiction, the Court may engage in

jurisdictional fact-finding. The Court assumes familiarity with the facts of the dispute

between the parties as described more fully in the opinion that dismissed McGinnis’

prior federal complaint. See McGinnis, 382 F. Supp. 3d at 816. In addition to the

notice-and-consent violations alleged in the federal complaint, McGinnis now also

alleges that U.S. Cold Storage disclosed McGinnis’ fingerprint data (without his

consent) to a non-party payroll4 vendor that maintains U.S. Cold Storage’s time-

keeping system. Will County Compl. ¶¶ 20-22. McGinnis again alleges that U.S. Cold

Storage violated his privacy interests, and that he has experienced mental anguish

as a result. Id. ¶¶ 24-25. Specifically, McGinnis alleges that he experiences mental

anguish when he thinks about the possibility of U.S. Cold Storage’s database being

hacked and his biometric information being stolen. Id. The question before this Court




motion to dismiss, R. 21. R. 30, 3/27/19 Minute Entry. So all that remains to be decided for
now is the renewed motion to remand.
        4McGinnis’s Will County complaint does not specifically allege the non-party vendor

is a “payroll” vendor, but in its previous position paper, U.S. Cold Storage suggested that the
non-party to whom it disclosed McGinnis’s information might be a payroll vendor. See
McGinnis, 382 F. Supp. 3d at 819. McGinnis has picked up on the suggestion, see Pl.’s Resp.
Br. at 12, and U.S. Cold Storage does not dispute it. See R. 29, Def.’s Reply Br.; R. 36, Def.’s
Surreply. So the Court assumes that the disclosure was made to a non-party payroll vendor.
                                               3
is whether these new disclosure allegations are sufficient to establish Article III

standing.5

                                  II. Legal Standard

       “Subject-matter jurisdiction is the first issue in any case.” Miller v. Southwest

Airlines Co., 926 F.3d 898, 902 (7th Cir. 2019). If, after removal, “it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.

1447(c); see also Collier v. SP Plus Corporation, 889 F.3d 894, 895 (7th Cir. 2018) (per

curium) (explaining that remand is required when jurisdiction is lacking). “[T]he

party seeking removal … bears the burden of establishing federal jurisdiction.” Tri-

State Water Treatment, Inc. v. Bauer, 845 F.3d 350, 352 (7th Cir. 2017). So in removal

cases such as this, the defendant bears the burden of showing that the plaintiff had

Article III standing at the time of removal. Miller v. Southwest Airlines Co., 2018 WL

4030590, *3 (N.D. Ill. August 23, 2018) aff’d 926 F.3d 898 (7th Cir. 2019); see also

Collier, 889 F.3d at 896. Finally, “federal courts should interpret the removal statute

narrowly, resolving any doubt in favor of the plaintiff’s choice of forum in state court.”

Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009).


                                      III. Analysis

       To have standing to bring a federal case, a “plaintiff must have (1) suffered an

injury in fact (2) that is fairly traceable to the challenged conduct of the defendant

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v.


       5The Court need not revisit whether the other allegations contained in McGinnis’s
complaint are sufficient. As previously held, they are not. See McGinnis, 382 F. Supp. 3d at
816.
                                             4
Robins, 136 S. Ct. 1540, 1547 (2016). The question here is whether McGinnis suffered

an injury in fact from the alleged unauthorized disclosure. An injury in fact occurs

when a plaintiff “suffered an invasion of a legally protected interest that is concrete

and particularized.” Id. at 1548 (emphasis added) (cleaned up)6. In Spokeo, the

Supreme Court explained that “[a]lthough tangible injuries are perhaps easier to

recognize, we have confirmed in many of our previous cases that intangible injuries

can nevertheless be concrete.”7 Id. at 1549 (emphasis added). In determining which

intangible injuries are sufficient to confer standing and which are not, Spokeo set out

a basic principle: a “bare procedural violation” of a statute is not automatically

enough to satisfy Article III’s concreteness requirement. 136 S. Ct. at 1549. A

legislature’s judgment in creating a legally protected interest protected by a statute

is an important consideration, but to be concrete, the interest must still be

accompanied by “an appreciable risk of harm to the underlying concrete interest that

[the legislature] sought to protect by enacting the statute.” Groshek v. Time Warner

Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017) (cleaned up); see also Scanlan v.

Eisenberg, 669 F.3d 838, 845 (7th Cir. 2012) (recognizing the importance of state

legislative judgments).




       6This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
       7At the same time, concreteness is indeed a requirement that is separate and apart

from the Article III requirement that the injury be “particularized” to the individual plaintiff.
Spokeo, 136 S. Ct. at 1548. Specifically, “[t]o establish injury in fact, a plaintiff must show
that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
particularized.’” Id. at 1548 (emphasis added) (quoting Lujan v. Defs. of Wildlife, 504 U.S.
555, 560 (1992)).
                                               5
       In passing the Biometric Information Privacy Act (BIPA), the Illinois

legislature found that (1) biometrics are uniquely sensitive and when compromised,

put individuals at a heightened risk for identity theft; (2) biometric technology is

cutting edge, and “[t]he full ramifications of biometric technology are not fully

known”; (3) the public is “weary” of using biometrics when tied to personal

information; and (4) regulating biometric collection, use, and storage serves the public

interest. 740 ILCS 14/5(c)-(g). To those ends, the Act prohibits any private entity in

possession of biometric information from “disclos[ing], redisclos[ing], or otherwise

disseminat[ing] a person’s … biometric identifier or biometric information” unless the

person consents to the disclosure or redisclosure. 740 ILCS 14/15(d). McGinnis alleges

that he never consented to disclosure and that U.S. Cold Storage nevertheless

disclosed his fingerprints to an outside payroll vendor. Will County Compl. ¶ 50. That

is no doubt a violation of the statute. As the Court previously explained, though,

absent an allegation of disclosure beyond the employer or a risk of disclosure beyond

the employer, the retention of personally identifying information obtained without

the employee’s consent is not a sufficiently concrete harm under Article III. 382 F.

Supp. 3d at 819.

       The key question here is whether the alleged disclosure to U.S. Cold Storage’s

payroll vendor is enough to satisfy the concrete-harm requirement. As far as the

allegations and record go, there is an insufficient risk of future harm to the privacy

interests that BIPA seeks to protect, that is, the risk of identity theft.8 740 ILCS


       8U.S.
           Cold Storage actually concedes that Article III standing in this case does not
depend on an allegation of a risk of future harm, see R. 36, Def.’s Surreply at 11. Instead,
                                             6
14/5(c)-(g). Risk of future harm might be enough to satisfy Article III standing, but

the risk still must be concrete. See, e.g., Clapper v. Amnesty Int’l USA, 568 U.S. 398,

414 n.5 (2013); see also Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 968-

69 (7th Cir. 2016). McGinnis has not alleged, for instance, that the disclosure

subjected his biometric information to a heightened risk of identity theft now that it

has been disclosed to the payroll vendor, nor does U.S. Cold Storage offer any evidence

of that risk. Indeed, last time around, U.S. Cold Storage argued that disclosure to a

non-party payroll vendor would not pose a substantial risk of injury because “[p]ayroll

vendors typically are privy to all kinds of confidential information … and have strong

protocols and practices in place to protect such data.” See McGinnis, 382 F. Supp. 3d

at 819. And this time, McGinnis takes U.S. Cold Storage’s previous argument one

step further by presenting an example of the extensive data security policies and

procedures that payroll vendors implement. See R. 31, Pl.’s Surreply at 4 n.2.

      That is not to say that an unauthorized disclosure to a non-party payroll

vendor could never be sufficient to satisfy the concrete-harm requirement. Indeed, an

unauthorized disclosure might very well present “an appreciable risk of harm” to a

person’s right to privacy in some instances. For instance, if U.S. Cold Storage

disclosed McGinnis’s biometric information to a payroll vendor that did not have any

data-security controls in place, then disclosure to that party might put McGinnis’s

biometric information at a heightened risk of breach. But U.S. Cold Storage has not

offered any reason to think that that might be the case here, nor does it refute


according to U.S. Cold Storage, the unauthorized disclosures to the payroll vendor is a
“current harm.” Id. (emphasis added).
                                          7
McGinnis’s contention. Ultimately, the complaint alleges nothing more than a bare

procedural violation without an Article III concrete harm.

       To defend the removal, U.S. Cold Storage primarily relies on Dixon v.

Washington & Jane Smith Cmty.-Beverly, 2018 WL 2445292, at *9-10 (N.D. Ill. May

31, 2018).9 Like this case, the employer in Dixon allegedly disclosed the employee’s

fingerprint data to an outside fingerprint-scanner vendor without the employee’s

consent. Dixon, 2018 WL 2445292, at *1. Pointing to the disclosure, the district court

there distinguished the case from those in which plaintiffs alleged notice and consent

violations without disclosure. See id. at *9-10 (“Dixon has alleged what the plaintiffs

in McCollough, Vigil, and Gubala did not. Specifically, she has alleged that [the

defendant] disclosed her fingerprint scan to [a non-party] without informing her or

obtaining her consent to do so.”). The court noted that the alleged disclosure “violated

[the plaintiff’s] right to privacy in her biometric information—the very right that the

drafters of BIPA sought to protect” and concluded that such a violation, although

intangible, was sufficiently concrete for standing purposes. Id., at *9.

       In explaining its decision, Dixon relied on the Seventh Circuit’s decision in

Gubala v. Time Warner Cable, Inc., 846 F.3d 909, 912 (7th Cir. 2017). 2018 WL

2445292, at *10. In Gubala, the Seventh Circuit held that the mere unlawful retention


       9U.S.   Cold Storage argues that this Court previously “noted the absence of a
[disclosure] allegation … as the rationale for dismissing the federal complaint for lack of
Article III standing.” Notice of Removal ¶ 4. But that was not the holding of the Court’s prior
opinion. Rather, this Court noted that cases involving non-party disclosures might be enough
to satisfy standing, but McGinnis’s federal compliant did not allege a disclosure like that. So
the Court expressly declined to decide what the result would be if there had been an
allegation of disclosure. See McGinnis, 382 F. Supp. 3d at 818 (citing Dixon, 2018 WL
2445292, at *9).
                                              8
of personal information, without more, was a bare procedural violation of the Cable

Communications Policy Act, 47 U.S.C. § 551(e), and insufficient for Article III

concrete harm. 846 F.3d at 910. Gubala noted—though not in its holding—that the

court was mindful of the plaintiff’s contention that retention of personal information

amounts to a violation of privacy and explained that if the plaintiff had any reason to

believe that the defendant intended to release his information or could not be trusted

to retain it, “he would have grounds for obtaining injunctive relief.” Id. But the

plaintiff did not make disclosure allegations in Gubala, so the Seventh Circuit left

unanswered whether the disclosure of personal information to a non-party is a

sufficiently concrete injury. 846 F.3d at 913. Nor did Gubala answer the even more

specific question presented here: whether disclosure of biometric information to a

payroll vendor is a sufficiently concrete harm. Absent any reason to think that there

is a risk of further disclosure, as explained earlier, the Court concludes that the

answer is no.

      In addition to Dixon, U.S. Cold Storage cites to Miller v. Sw. Airlines Co., 2018

WL 4030590, at *3 (N.D. Ill. Aug. 23, 2018), another BIPA case. Relying on Dixon,

the district court in Miller held that the dissemination of biometric information

without consent to unknown non-parties, including payroll and timekeeping vendors,

was a concrete injury. See Miller 2018 WL 4030590, at *3 (citing Dixon, 2018 WL

1445292, at *10). Like the court in Dixon, the district court in Miller pointed to the

“violation of plaintiffs’ right to privacy in their biometric data” as the concrete injury.

Id. Again, this Court likewise respectfully declines here to follow Miller, because



                                            9
there is no reason to think, in this case, that there is a concrete risk of further

disclosure. To be sure, this issue of disclosure to non-parties presents a close legal

question, but the Illinois legislature’s emphasis on protecting against identity theft

tips the scale, in this Court’s view, to the conclusion that the harm is insufficiently

concrete.

       It is worth noting, however, that on appeal the Seventh Circuit held that the

employees in Miller had standing, but on a different ground than the one relied on by

the district court. See Miller v. Sw. Airlines Co., 926 F.3d 898, 902 (7th Cir. 2019).

The Seventh Circuit noted that if the alleged disclosure violations occurred, “a court

or adjustment board may order a change in how workers clock in and out,” and so the

Court concluded that “[t]he prospect of a material change in workers’ terms and

conditions of employment gives these suits a concrete dimension.” Miller, 926 F.3d at

902. The Seventh Circuit went on to note that the employees might also have standing

under the district court’s rationale, but declined to answer that question because the

first ground was sufficient to confer standing. Id. at 903.

       It is true that an argument can be made in support of standing here based on

the Seventh Circuit’s line of reasoning in Miller. If U.S. Cold Storage wanted to make

that argument, then it should have brought the Seventh Circuit’s decision to this

Court’s attention and offered its rationale.10 But it did not. So the argument is

forfeited. And it appears that McGinnis’s case is different from Miller in at least two

ways. First, McGinnis left U.S. Cold Storage in 2015, Will County Compl. ¶ 2, so he


       10Millerwas decided after the parties had filed final briefs, but neither side sought to
file supplemental authority to discuss the opinion.
                                              10
would be unable to seek injunctive relief in his workplace conditions, as relied on by

the Seventh Circuit in Miller. Second, the employees in Miller were represented by a

union, so the employer there had a legal duty, under the National Labor Relations

Act, see 29 U.S.C. § 158(d), to bargain in good faith with the employees’ union for

material workplace changes. McGinnis does not allege that he and his coworkers were

unionized. In any event, U.S. Cold Storage has forfeited any reliance on Miller.

                                  IV. Conclusion

      The Court lacks subject matter jurisdiction because McGinnis has not alleged

a concrete injury sufficient to satisfy Article III. The case is dismissed for lack of

federal subject matter jurisdiction and remanded forthwith back to the Will County

Circuit Court. The status hearing of January 23, 2020 is vacated.




                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: December 23, 2019




                                         11
